Citation Nr: 1232555	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-45 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as aggravated by service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, diagnosed as depression, also claimed as posttraumatic stress disorder (PTSD), to include a claim of entitlement to a grant of service connection for a psychiatric disorder prior to April 23, 2008.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to June 1969, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision prepared in December 2007 and issued in January 2008, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  By a rating decision prepared in March 2012 and issued in April 2012, the RO granted service connection for depression and assigned an initial 30 percent rating.
 
The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2012.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is caused by, or increased in severity by, or exacerbated by his service-connected disabilities.  The examiner who conducted VA examination in 2007 determined that the Veteran's hypertension was not etiologically related to the Veteran's service-connected diabetes mellitus.  That examination was adequate at that time, as diabetes was the only disability for which service connection had been awarded.

However, subsequent to the 2007 VA examination, the Veteran has been awarded service connection for additional disabilities, including prostate cancer, a depressive disorder, and peripheral neuropathy.  The Veteran continues to contend that his service-connected disabilities caused or aggravate his hypertension.  Additional medical evidence must be developed to consider the Veteran's contentions with regard to the disabilities for which service connection has been granted since the 2007 VA examination.  

The Veteran contends that the symptoms of his service-connected depression are more severely disabling than is consistent with the assigned initial evaluation.  In particular, the Veteran contends that there are additional symptoms which should be considered service-connected, and he contends that his service-connected psychiatric disability would be considered more disabling if an accurate diagnosis were assigned.  Given the Veteran's contentions, the issues on appeal are more accurately stated as listed on the title page of this decision.

The Veteran has alleged stressors which have not been addressed in the development of the evidence.  Further development of the evidence is required.   

The Board notes that a diagnosis of depression was assigned in 2008, but cannot be assigned prior to that date, as the depression is considered secondary to service-connected prostate cancer which was first diagnosed in 2008.  In comparison, a diagnosis of PTSD, for which service connection has not been granted, was assigned shortly after the Veteran submitted his July 2006 claims for service connection.  At the time of 2012 VA examination, the Veteran's Global Assessment of Functioning (GAF) score was 62.  A GAF score of 42 was assigned in August 2006, when a diagnosis of PTSD was assigned.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records Center (NPRC) to search for:  additional personnel records; separately-filed administrative records; Uniform Code of Military justice (UCMJ) records; duty rosters or any other records which might show where the units to which the Veteran was assigned were located during the Veteran's service in Vietnam.  

2.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC) obtain records about the Veteran's units, or the higher commands, which might show the geographic locations or bases where the Veteran's units were located while the Veteran was in Vietnam, what activities the units performed, whether there was combat or the threat of terrorist activity at those locations, the circumstances of the locations in which the Veteran was performing his duties, and similar information.  JSRRC should be requested to seek unit records or histories or higher command records which provide information such as the amount of ammunition used by the Veteran's unit, or on the base.  The JSRRC should be asked to provide any available information about the base at which the Veteran's unit was stationed. 

To assist the JSRRC, provide the Veteran's DD214, his statements regarding stressors, including his description in the hearing transcript of the circumstances under which he established communications lines, and the personnel record (DA 20), including the Record of Assignments, which shows that the Veteran was assigned to Co. D, 44th Signal Battalion (Spt), from May 1968 to November 1968; Co. D or B (entry illegible) 44, 36th Signal Battalion (CA) through December 1968; and, 107th Signal Company (SPT), apparently until the Veteran's June 1969 service separation.  The JSRRC should be asked to provide any available information about the bases at which the Veteran's units were stationed. 

3.  The Veteran should be afforded the opportunity to submit or identify records, to include non-VA clinical records, or alternative records, which support his lay statements or substantiate his claims.  

4.  Obtain any VA records from February 2008 (the date of the most recent mental health records associated with the claims file, other than the report of March 2012 VA examination) to the present and associate the VA records with the claims files or electronic file reviewable on appeal.  

5.  Afford the Veteran VA examination as necessary to determine the etiology and current severity of hypertension.  The claims folders must be made available to and reviewed by the examiner.  A list of the disabilities for which service connection has been granted must be made available to the examiner.  The report should reflect review of the November 2007 VA examination, clinical evidence since November 2007, and evidence obtained during the course of this Remand.  

The examiner should be advised of the following:
* A Veteran is entitled to service connection for a current disorder which was manifested in, or was incurred during the Veteran's service or which results from a service-connected disability, or which is permanently aggravated in severity or underlying pathology by a service-connected disability.  
* The RO/AMC should provide a list of disabilities for which service connection has been granted.

The examiner should be asked to address the following:
Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is due to or aggravated by a disability for which service connection has been granted?  

The examiner must provide a rationale for his or her opinion.  

If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.  
6.  After all available information has been obtained from all identified sources, the Veteran should be afforded VA examination to determine (a) whether a diagnosis of PTSD is appropriate, and, if so, to ascertain whether the diagnosed disorder is supported by the Veteran's claimed in-service stressor event(s).  The examiner should be asked to review the evidence about the Veteran's circumstances of service, including information obtained from JSRRC and for NPRC, unless that information is summarized by the RO. 

The examiner should be advised of the following:
	If an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor. 

If a diagnosis of PTSD is assigned, all signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  In particular, the examiner should address the severity of disability due to service-connected PTSD prior to April 23, 2008, as well as describing current symptoms of service-connected psychiatric disability. 

If a diagnosis of PTSD is not assigned, or the examiner determines that the diagnosis is not related to the Veteran's service or any incident thereof, the examiner should explain the conclusion. 

If a diagnosis of PTSD is not assigned, the examiner should describe the current severity of depression.  In addition, the examiner should describe in detail any symptoms of psychiatric disability which are due to a disorder other than depression and explain why those symptoms are not attributable to service-connected depression.  

The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning. 

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


